             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLORADO
                     Judge Daniel D. Domenico

Civil Action No. 1:20-cv-01623-DDD



ERIC BARCKLOW,

     Plaintiff,

v.

COMMISSIONER OF SOCIAL SECURITY,

   Defendant.
__________________________________________________________________

              ORDER AFFIRMING DECISION OF
                ADMINISTRATIVE LAW JUDGE
__________________________________________________________________

     Plaintiff Eric Barcklow has schizophrenia. (AR at 12.1) He filed an
application for disability benefits with the Commissioner of Social Secu-
rity, the Defendant, on March 8, 2018. (Id. at 10.) After a hearing, an
Administrative Law Judge (ALJ) found that Mr. Barcklow had a resid-
ual functional capacity that enables him to perform work at all exer-
tional levels. (Id. at 14.) The ALJ also found that a significant number
of jobs exist in the national economy that Mr. Barcklow can perform. (Id.
at 20.) In the light of his residual functional capacity and the availability
of work for Mr. Barcklow, the ALJ denied his application for benefits.
(Id. at 21.) The Appeals Council denied Mr. Barcklow review, (id. at 1),
and Mr. Barcklow then filed this appeal. He argues that the ALJ




1  AR refers to the Administrative Record below, which is document 14
and its attachments.
                                     1
committed four reversible errors. For the reasons that follow, the Court
disagrees. The decision of the ALJ is affirmed.

    I.   Substantial Evidence

     The key aspect of the ALJ’s decision for purposes of Mr. Barcklow’s
appeal is his determination at step four of the five-step sequential pro-
cess that governs disability-benefit determinations2 that Mr. Barcklow
has a residual functional capacity that enables him to tolerate low-stress
work. At the outset, the ALJ noted that Mr. Barcklow alleged that his
schizophrenia affects his memory, concentration, diligence, and ability
to follow instructions. (AR at 15.) The ALJ also explained that Mr.
Barcklow himself testified he is unable to work because of auditory hal-
lucinations. (Id.) The ALJ concluded that Mr. Barcklow’s schizophrenia
could reasonably cause most of the symptoms he said he experienced.
(Id. at 14.) The ALJ noted, however, that Mr. Barcklow testified that he
regularly participates in therapy; is on medication that calms his hallu-
cinations; cares for his children, wife and dog; manages money; shops;
and socializes outside the house. (Id.)

     The ALJ next determined that the objective medical evidence did not
substantiate Mr. Barcklow’s allegations that he was unable to work. (Id.
at 15.) The ALJ noted that, during the relevant period for his applica-
tion, medical records indicated that Mr. Barcklow reported “hypervigi-
lance, trouble concentrating, poor attention, and insomnia” in March
2018. (Id. at 16.) But by October 2018, medical records indicated that
Mr. Barcklow’s condition had improved: among other things, medication
decreased Mr. Barcklow’s hallucinations and helped him organize his


2  See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482 U.S. 137, 140–42
(1987); Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 801
(10th Cir. 1991) (citation omitted).
                                    2
thoughts. (Id. at 17.) Medical records from follow-ups six and twelve
months later said that Mr. Barcklow’s condition continued to improve.
(Id.) The ALJ noted that, “once stabilized, the claimant was generally
alert, oriented, cooperative . . . without pressured speech, restlessness,
or hyperactive behavior.” (Id.)

   In reaching his conclusion that Mr. Barcklow had a residual func-
tional capacity that enabled Mr. Barcklow to work, the ALJ gave great
weight to the opinion of the state agency reviewing psychologist, Jon
Anderson, and little weight to the opinions of Dr. Russell Thye, a con-
sultative examiner who examined Mr. Barcklow in September 2018, and
the March 2018 opinion of Daniel Frantz, a psychiatric and mental
health clinical nurse specialist who assessed Mr. Barcklow multiple
times over 2018 and 2019. (Id. at 18.) Dr. Anderson opined that Mr.
Barcklow had only moderate limitations given that, despite his condi-
tion, he can follow simple instructions, concentrate, and persist for up to
two hours of activity. (Id.) The ALJ found Dr. Anderson’s opinion per-
suasive because it was consistent with the overall improvement of Mr.
Barcklow’s condition. (Id.) Dr. Thye, by contrast, opined that Mr.
Barcklow had marked limitations in his ability to receive criticism, work
with others, and persist in simple tasks. (Id.) The ALJ found Dr. Thye’s
opinion unpersuasive because it wasn’t consistent with the overall ob-
jective medical evidence. (Id.) In his March 2018 assessment of Mr.
Barcklow, Mr. Frantz offered a similar opinion to Dr. Thye that Mr.
Barcklow was mostly unable to carry out simple work tasks. (Id.) The
ALJ likewise gave Mr. Frantz’s March 2018 opinion little weight be-
cause it did not account for the marked improvement in Mr. Barcklow’s
condition over time, which Mr. Frantz himself observed. (Id. at 18–19.)

   Whether this Court would reach the same conclusion as the ALJ is
not the question. To withstand challenge on appeal, the ALJ’s ultimate

                                    3
determination must be supported by substantial evidence. Wall v.
Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009). Substantial evidence is
evidence that a reasonable mind might accept as adequate to support a
conclusion. Id. “It requires more than a scintilla, but less than a prepon-
derance.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007).

      Here, the ALJ’s determination surpasses this standard. A reasonable
person could conclude that Mr. Barcklow’s condition had improved and
stabilized with medical interventions based on the objective medical ev-
idence in the record. Mr. Barcklow rests his argument to the contrary
on the ALJ’s decision to discount Dr. Thye’s and Mr. Frantz’s opinions,
but this wasn’t error. Instead, the ALJ weighed these opinions against
other objective medical evidence and Mr. Barcklow’s own testimony that
as time went on, his symptoms eased. And indeed, progress notes from
Mr. Frantz specifically state that Mr. Barcklow’s condition had im-
proved significantly by the end of 2018. (See, e.g., AR at 342 (noting that
on December 27, 2018 “Eric reports that he feels the current regimen is
moderating symptoms well and that he is presently not having halluci-
nations and that his ‘odd thoughts’ are reduced and are less compel-
ling”); see also id. at 343 (noting that on March 5, 2019 Mr. Barcklow
again “reports that he feels the current regimen is moderating symp-
toms well”).) The ALJ’s overall determination was thus supported by
substantial evidence.

II.      Dr. Thye

      Dr. Thye saw Mr. Barcklow on September 17, 2018. (AR at 328.) Dr.
Thye administered several diagnostic tests, which indicated that Mr.
Barcklow had significant limitations in his memory, concentration, basic
knowledge, abstract thinking, and judgment. (Id. at 330–31.) Mr.
Barcklow argues that the ALJ erred in discounting these test results

                                     4
and Dr. Thye’s overall conclusion that Mr. Barcklow’s “ability to accept
instruction and constructive criticism and respond appropriately to co-
workers and the public in a working setting is markedly impaired.” (Id.
at 331.) But as the ALJ noted, other aspects of Dr. Thye’s evaluation
suggested that, with treatment, Mr. Barcklow could work. For example,
Dr. Thye opined that, “with appropriate engagement in treatment, [Mr.
Barcklow] would likely realize a reduction in symptoms over time, with
increased coping skills and level of functioning.” (Id.) That is precisely
what later examinations of Mr. Barcklow found. And indeed, even dur-
ing Dr. Thye’s evaluation, Mr. Barcklow appeared well-dressed, cooper-
ative, and able to converse. (Id. at 328.) Dr. Thye also noted that Mr.
Barcklow cares for his children, cooks, cleans, does laundry and grocery
shopping, and manages his family’s finances. (Id. at 329.) The ALJ thus
reasonably weighted Dr. Thye’s opinions.

III.      Mr. Frantz

       Mr. Barcklow focuses on two opinions of Mr. Frantz. First, in March
2018, Mr. Frantz noted that Mr. Barcklow needs “high levels of assis-
tance” in caring for himself. (AR at 287.) Second, in June 2018, Mr.
Frantz noted he had observed “no improvement” in Mr. Barcklow’s
symptoms between clinical appointments. (Id. at 323.) These random
statements do not undermine the substantial evidence that supports the
ALJ’s overall determination, however. Mr. Frantz’s own assessments
from later in 2018 and into 2019, as noted above, make clear that Mr.
Barcklow’s symptoms did improve over the course of the year. (See, e.g.,
AR at 342–343.) The ALJ thus reasonably concluded that Mr. Frantz’s
earlier opinions were not consistent with the entirety of the evidence.




                                      5
IV.      Consistency

      Last, Mr. Barcklow argues that the factors in 20 C.F.R.
§ 404.1520c(c) required the ALJ to credit the opinions of Dr. Thye and
Mr. Frantz over Dr. Anderson. Section 404.1520c(c) lists the factors the
ALJ considers when weighing medical opinions. The ALJ must consider
the opinion’s supportability, consistency with other evidence, the opin-
ion provider’s relationship with the claimant, the opinion provider’s spe-
cialization, and any other factors that “support or contradict” the opin-
ion. Id.

      Mr. Barcklow argues that Dr. Thye’s and Mr. Frantz’ opinions are
more supportable than Dr. Anderson’s opinion. But the ALJ did not err
in his evaluation of the medical evidence. Dr. Anderson’s conclusion was
supported by review of the entirety of Mr. Barcklow’s medical file at the
time, including those opinions that suggested Mr. Barcklow’s impair-
ment were less severe than he alleged. (See AR at 78-88.) As for con-
sistency, the ALJ reasonably concluded that Dr. Anderson’s opinion was
consistent with the overall evidence of improvement in Mr. Barcklow’s
condition, whereas Dr. Thye’s September 2018 opinion, and Mr. Frantz’s
March and June 2018 opinions were not. The ALJ’s application of the
§ 404.1520c(c) factors was supported by substantial evidence.

                            CONCLUSION

         The decision of the ALJ is AFFIRMED.

         DATED: May 4, 2021.            BY THE COURT:



                                        _______________________
                                        Daniel D. Domenico
                                        United States District Judge

                                    6
